Citation Nr: 1824818	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-21 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected PTSD prior to May 20, 2015. 

2. Entitlement to an effective date earlier than May 20, 2015, for the award of special monthly compensation (SMC) based on housebound status.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective February 1, 2005, and a September 2009 rating decision in which the RO denied a TDIU. 

In January 2008, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for PTSD, and in September 2009, with respect to the TDIU denial.  The RO issued a statement of the case (SOC) addressing both issues in August 2011, and the Veteran filed a substantive appeal with respect to both issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011. 

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file. 

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2014, the Board remanded these matters for further development. 

The Board notes that on remand, the Veteran was granted a 70 percent rating for PTSD, effective May 20. 2015.   In a November 2015 statement, the Veteran's attorney noted that the Veteran did not take issue with that rating.  Hence, as noted in the prior remand, the appeal as to the evaluation of the Veteran's PTSD is limited to the pertinent period prior to May 20, 2015.

In a January 2016 decision, the Board granted a 30 percent rating for PTSD prior to January 11, 2008, and denied a rating in excess of 30 percent  for the disability prior to May 20, 2015.  The Board also remanded the claims for an earlier effective date for SMC for issuance of an SOC, as well as the claim for a TDIU.  

The Veteran appealed the Board's denial of a rating in excess of 30 percent for PTSD prior to May 20, 2015.  In an October 2017 Memorandum Decision, the United States Court of Appeals for Veterans Claim (Court) vacated the Board's decision as to the denial of a rating in excess of 30 percent for PTSD prior to May 20, 2015, and remanded the claim to the Board for further development consistent with the decision.  

With respect to the claim for an earlier effective date for the award of SMC, the AOJ issued a statement of the case (SOC) in February 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  The issue was certified to the Board in January 2018.

The Board's decision addressing the Veteran's claim for higher rating for PTSD is set forth below.  The remand following the order addresses the claims for a TDIU, as well as the claim for earlier effective date for the award of SMC; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  .  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the February 2005 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have included difficulty sleeping, nightmares, social isolation, anxiety, depression, irritability, and suicidal ideation.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with deficiencies in most areas.

3.  The schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD, from  are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a February 2005 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the SOC set forth the criteria for higher ratings for psychiatric disabilities.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and VA examination reports and opinions.  Also of record and considered in connection with these claims is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran, his friends and family, and his representative on his behalf.  The Board finds that no further AOJ action on the higher rating claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the July 2013 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was remanded for further development, as a result of which additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's PTSD has been assigned a 30 percent initial rating prior to May 20, 2015 under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

In his January 2005 claim, the Veteran reported that he could not sleep and that he experienced nightmares and woke up sweating.

A March 2005 VA examination report reflects that the Veteran experienced survivor's guilt since coming back from Vietnam.  The Veteran reported feeling worried and panicky at times about dying, and that his sleep was erratic.  He felt alienated from his family members and explained that he had not talked to his mother or siblings in several years.  He reported losing track of dates and that he enjoyed his hobbies, such as golf, less often.  He stated that he went out with only a few people.  A mental status examination found the Veteran to be well-oriented with normal memory, judgment, insight and impulse control.  The Veteran's affect was broad, congruent with the topic of discussion, and stable.  General appearance and psychomotor behavior were appropriate.  Speech was fluent and articulate with no disturbance in thought process or communication.  The Veteran denied any suicidal or homicidal intent, but stated that he experienced moments of anxiety and depression.  The Veteran reported taking care of all household activities independently and participating in some social and recreational activity, to include volunteer work with the VFW.  The examiner assigned a GAF score of 65. 

A private treatment record dated in July 2005 references the Veteran's reports of significant mistrust of people, difficulty sleeping, and constant thoughts of killing himself or dying.  The Veteran reported not talking to his mother in years.  He reported a problem with authority, crying for no reason, and feeling uncomfortable unless he had a gun in the vicinity.  He noted that he did not go out and did not like being around other people, choosing to isolate himself.  He further reported nightmares and night sweats, and that he no longer enjoyed playing golf.  The psychiatrist noted a mild push of speech, with fair attention and concentration.  The Veteran denied any hallucinations, delusions, and current suicidal or homicidal ideation.  The Veteran's thinking was logical, coherent and goal directed.  He did not have any memory deficits but the psychiatrist found that the Veteran exhibited impaired judgment and insight.  The psychiatrist noted severe PTSD and assigned a GAF score of 39. 

An October 2006 VA examination report includes notations that the Veteran stayed in his house most of the time and had lost interest in many activities he formerly enjoyed.  The Veteran described feeling listless and depressed with thoughts of suicide.  He reported having only a few casual friends and no close family relationships.  On mental status examination, the Veteran exhibited appropriate general appearance, speech, eye contact, and motor movements.  His affect was tense, irritable, and depressed.  The Veteran reported a frequent urge to kill himself but did not have a formulated intention to do so.  The Veteran was anhedonic, and stated that he had lost interest in former hobbies and recreational and social pursuits.  He stated that his sleep was poor.  The examiner found no impairment of thought process or communication, and no signs of delusions or hallucinations.  The examiner noted the following symptoms of PTSD:  intrusive memories of trauma, loss of intimacy with others, nightmares and sleep disturbance, trouble concentrating, and irritability.  The examiner further noted the following symptoms of depression:  loss of interest in social recreational activities, pessimism, ideas of hopelessness and helplessness, feelings of low self-worth, and lethargy.  The examiner noted a GAF score of 60 when considering symptoms of both PTSD and depression.  The examiner noted mild impairment due to PTSD symptoms, alone. 

In a December 2007 letter, the Veteran's private psychiatrist noted that the Veteran's PTSD affected him every day, in every relationship, socially and occupationally.  The Veteran reported helplessness, panic, nightmares, and flashbacks.  He always felt the need to protect himself and not get close to people.  The Veteran stopped making friends and cut himself off from his family, including his mother and son.  He reported that he had several failed marriages due to his inability to trust and bond with people.  He also reported that he found it very difficult to function occupationally in the face of authority.  He explained that he was nearly fired several times from his job at Firestone and that the union intervened on his behalf each time.  He stated that he felt detached and estranged from his coworkers and that he had quit jobs since then impulsively.  The Veteran was described as argumentative and avoiding people whenever possible.  He reported that he thought about suicide and dying, and that he was angry all the time and only felt secure when he had firearms nearby.  The psychiatrist noted that the Veteran experienced chronic anxiety that caused him to ramble and digress when speaking.  He had constricted affect, low energy, and poor concentration, and frequent outbursts of anger.

A March 2008 VA examination report indicates that the Veteran was not taking any psychotropic medications at that time.  The Veteran reported a hard time sleeping and that he drank alcohol to help him sleep.  He reported that he had had no contact with his siblings or mother for 15 years and that he lived alone.  He drank three or four times per week with two or three friends or by himself at home, and stated that the only time he did not drink was when he was sick.  He reported that he once enjoyed golfing but had lost interest in that.  He liked to watch television, take naps, and mostly stayed at home.  He reported difficulty with authority and trusting others, and that he had survivor's guilt.  The VA examiner noted the Veteran had mild impairment in occupational functioning due to PTSD symptoms but that there did not appear to be any significant change in the Veteran's overall level of social or occupational functioning compared to his last VA examination.  

The examiner noted the Veteran's grooming and hygiene were good and that his attention, concentration, and memory were within normal limits.  Speech was normal with rational, relevant, coherent, and goal-directed thought content.  Mood was neutral with appropriate affect.  The Veteran reported temper problems but that he was never violent.  He indicated suicidal thoughts in the past but none currently or recently.  He reported sleep disturbance and occasional nightmares.  The Veteran's insight, judgment, and impulse controls appeared intact.  The examiner noted the Veteran had the following symptoms associated with PTSD:  intrusive thoughts, diminished interest in significant activities, and irritability.  The examiner assigned a GAF score of 65. 

In a July 2009 VA examination report, the Veteran reported having problems with his sleep and increased anxiety.  He stated that he was not involved in any kind of romantic relationship at that time, and that his parents were deceased and he had no contact with his siblings.  He reported that he continued to drink with friends several times per week and that that he went golfing with one of his friends when he felt able.  He noted that he did all of his own chores and was independent in his activities of daily living, but that most of his time was spent at home.  The examiner noted that there did not appear to be any significant change in the Veteran's overall level of social or occupational functioning compared to his last VA examination.  

The Veteran's grooming and hygiene were good, and he was described as alert and fully oriented.  His attention, concentration, and memory were within average range; his speech and thought content were normal; and his mood was neutral with appropriate affect.  The Veteran reported symptoms of anxiety, mostly related to ongoing health problems.  He also reported suicidal thoughts in the past but none currently or recently.  He noted that while at times he yelled, he had no violent acting out.  Insight, judgment, and impulse controls were adequate.  He was assigned a GAF score of 65.

Statements dated in July 2010 from the Veteran's son, stepson, and old friend document some of the Veteran's PTSD symptoms.  His son noted that the Veteran got upset very quickly, was argumentative, and suspicious of people.  He stated that the Veteran's friends no longer came around to visit, and that he threw things and could be violent at times.  He reported that the Veteran's memory had gotten worse, such that he could not remember things like plans for a family dinner on Father's day; and that his concentration and focus were poor.  He explained that when he went to a restaurant, the Veteran had to sit with his back to the wall so he could see everything.  He noted that the Veteran kept all his doors locked and curtains closed, and that he had at least two or three guns loaded and within reach at all times.  He explained that the Veteran did not like loud noises and got jumpy and nervous; and that he had to have everything in its place or else he would get mad and start yelling.  He noted that the Veteran mostly stayed at home and had withdrawn.  The Veteran's son reported that they did not spend a lot of time together and that the Veteran did not spend a lot of time with his grandchildren.  He noted that the Veteran had a girlfriend but they only saw each other once a week.  The Veteran's stepson and friend confirmed his son's statements, noting similar symptoms. 

An April 2011 VA examination report documents that the Veteran saw his son often, had a few friends, and enjoyed golf.  His speech was unremarkable with appropriate affect.  The examiner noted intermittent anxiety, irritability, and sadness with respect to mood.  The Veteran's judgment and insight were normal; and the Veteran did not experience any sleep impairment, panic attacks, obsessive behavior, homicidal or suicidal thoughts, or inappropriate behavior.  The Veteran's memory was normal.  The examiner further noted feelings of detachment or estrangement from others, a restricted range of affect, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The VA examiner noted that the Veteran had trouble with intimacy and irritable outbursts that caused problems with interpersonal relationships.  The Veteran reported that he always slept with a gun near his bed and had other guns in his house to ward off intruders.  The Veteran reported that he had trouble with authority, which lead to arguments and frustration.  He stated that he did not think he could work without aggravation and following the rules.  The VA examiner concluded that the Veteran's PTSD symptoms caused limitations on his abilities in a work environment and that his level of functioning was essentially unchanged since his July 2009 VA examination.  The examiner assigned a GAF score of 65. 

VA treatment records dated in September 2011 reflect the Veteran's reports of feeling depressed with nightmares, anxious mood, and appropriate affect.  In June 2011, the Veteran described himself as helpless at times.  He was anxious and depressed, and his affect was flat.  He denied suicidal ideation. 

A May 2013 VA treatment record documents the Veteran's mood swings, increased energy, nightmares, and limited judgment and insight.  He denied racing thoughts.  In June 2013, he reported going to dinner and movies with friends occasionally.  He further noted that his sleep was better.  He was alert and oriented, with euthymic mood and full range affect.  He reported being paranoid about people out to get him, but his insight and judgment were fair.  The Veteran denied being suicidal. 

During the July 2013 Board hearing, the Veteran testified that he had no relationship with his siblings.  He said he had a relationship with his son but not a very good one.  He reported that he golfed once or twice a year but did not go with friends, as he had a falling out with his golf buddy.  He reported a problem being motivated to do things.  In describing chores, he noted that he got them done but often put them off and had no desire to do them.  The Veteran reported having multiple firearms around his house for protection due to his feeling paranoid in his own home.  He denied homicidal thoughts as well as recent suicidal thoughts, which he had had in the past.  He reported having a "sketchy" memory, often getting to the grocery store and forgetting what he had gone to buy.  He described occasional panic attacks that were often triggered by events.  He noted that he socialized for holidays and that although he was a member of the VFW, he did not participate. 

VA treatment records dated in September 2013 reference the Veteran losing his temper, and wanting to hit somebody and almost doing so.  He described his sleep as good, but that he experienced nightmares four times a week and flashbacks four or five times a month.  He reported feeling anxious, and his insight and judgment were limited. 

In May 2014, the Veteran reported no nightmares and fewer flashbacks than in the past.  He described racing thoughts and paranoia.  He had a restricted affect and depressed mood.  VA treatment records dated in October 2014 indicate that the Veteran was very anxious with lack of motivation, normal speech, restricted affect, and fair judgment and insight.  In April 2015, the Veteran had normal speech, mood swings, anger, and racing thoughts.  He was also verbally abusive to the medical staff at his VA facility.

A May 2015 VA examination report reflects PTSD and major depressive disorder secondary to trauma and PTSD.  The examiner noted that the Veteran's PTSD resulted in nightmares, strong negative beliefs about himself following the trauma, self-blame, anhedonia, distance from others, trouble experiencing positive feelings, irritability and angry outbursts, hypervigilance, exaggerated startle response, impaired concentration, and sleep difficulties.  He also found that the Veteran's depressive disorder resulted in sadness, pessimism, feeling like a failure, expectations of being punished for past actions, self-dislike, self-critical, chronic suicidal ideation, frequent crying, easily agitated, indecisive, feeling worthless, low energy, suppressed appetite, and loss of libido.  Since his initial PTSD award in 2005, the examiner noted that the Veteran had had one relationship for approximately nine months, which failed directly due to his PTSD symptoms.  The Veteran has not had any relationships since then due to his hypervigilance and mistrust.  The Veteran also reported that he had problems with his two children due to his PTSD, such as being hypervigilance, emotional numb, and socially withdrawn.  He stated that he had a couple of friend with whom he maintained some social contact, but did not engage in any social activities.  The Veteran explained that he struggled daily at his last job due to poor stress tolerance and irritability with customers secondary to PTSD.  He also stated that he was fired from his prior job driving a school bus after allegedly threatening a child.

The Veteran had constant, moderate memory loss that impairment his daily functioning; moderately depressed mood; daily moderate anxiety; three to four panic attacks in the last year; nightly sleep impairment resulting in fatigue; normal judgement and speech; and poor impulse control when stressed and around people.  His hygiene and appearance were good.  He denied any suicidal ideation in the last eight years, as well as any delusions or hallucinations.  The Veteran experienced some occasional disorientation to time without consequence.  The Veteran contended that since his initial award for PTSD in 2005, his anger and irritability had steadily worsened, resulting in argumentative confrontations with strangers in public, and losing multiple jobs.  The Veteran experienced symptoms of depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impaired short- and long-term memory; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; obsessional rituals; and impaired impulse control, such as unprovoked irritability with periods of violence.

Based on the consideration of the VA examination reports, VA and private treatment records, and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that a rating of 70 percent, but not higher, for the Veteran's PTSD is warranted from February 1, 2005, the effective date of the award of  service connection  to May 20,. 2015-the date of the VA examination which provided the basis for the award of the 70 percent rating.  

At the outset, the Board notes that, although the October 2006 VA examiner purported to differentiate between the Veteran's symptoms due to PTSD and those due to depression, other contemporaneous evidence of record did not make such a distinction.  Notably, moreover in assigning a 70 percent rating in July 2015, the AOJ considered all psychiatric symptoms/impairment.  As such, the Board finds that the October 2006 VA examiner's opinion with respect to distinguishing the Veteran's PTSD symptoms from his depression-related symptoms is not persuasive, and the Board will resolve reasonable doubt in the Veteran's favor in evaluating his PTSD based on consideration of all psychiatric symptoms/impairment.  Cf. Mittlieder v. West, 11, Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).

In this regard, the above-cited evidence indicates that, for the pertinent period prior to May 20. 2015, February 2005, the Veteran experienced suicidal ideations and thoughts, nightmares, flashbacks, poor memory, increasing irritability and isolation, continuous depression, panic attacks, anxiety, and hypervigilance.  Specifically, the evidence shows that the Veteran had poor short-term memory in March 2005, July 2010, and July 2013,; that he was socially withdrawal and mistrustful of others since March 2005; and that he exhibited poor impulse control in December 2007, April 2011, and  May 2014..  The Veteran also displayed an inability to establish and maintain relationships as evidence by the fact that he has been alienated from his family since March 2005, divorced twice, was unable to maintain a romantic relationship due to his PTSD symptoms, and had alienated all of his friends due to his continuous irritability and anger outbursts.  In addition, the Veteran displayed obsessive rituals such as locking all his doors, maintaining all his curtains closed, and always having a loaded firearm nearby even during sleep.  In addition, the Veteran reported that he was almost fired several times while employed with Firestone, which required union intervention, and that he was let go from his last job because he allegedly threatened a child.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most area-the level of impairment contemplated in the next higher, 70 percent rating.  

For these reasons, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran for the period prior to May 20. 2015, the Veteran experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant an initial 70 percent rating from February 1, 2005.  

However, the maximum, 100 percent rating is not warranted at any pertinent point prior to May 2015.  While the Veteran experienced suicidal ideations, isolation, nightmares, flashbacks, and panic attacks, he  maintained fair insight, judgment, and thought process; he did not experience hallucinations or delusions; he was not a persistent danger to himself or others; and he was oriented to time and place.  For these reasons, the Board cannot find that , for the period under consideration, the Veteran experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant the maximum 100 percent rating.  

The Board further finds that the Veteran's assigned GAF scores-39 in July 2005, 60 in October 2006, and 65 in March 2005, March 2008, July 2009, and April 2011-are consistent with no more than a 70 percent rating. 

Under the DSM-IV, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglect family, and is unable to work).

-The Board notes that the Veteran was assigned had a GAF scores of 61 to 70 in March 2005, March 2008, July 2009, and April 2011, and 60 in October 2006, which indicated mild to moderate symptoms-even less impairment than that contemplated in the 70 percent rating.  However, his prior score of 39 is indicative of more serious symptoms of PTSD, to include difficulty in social settings and suicidal ideation, and appear more consistent with a rating of 70 percent.  Nevertheless, as stated above, GAF scores are not dispositive, and the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  

Here, as explained above, the Board finds that, in this case, prior to March 20. 2015, the Veteran's PTSD was  manifested by symptoms of the type and extent, frequency, or severity, as appropriate, that more closely approximate the level of disability contemplated in the 70 percent rating.  Accordingly, the Board finds that, for the period from the February 1, 2005, effective date of the award of service connection to May 20. 2015,  a 70 percent, but no higher, disability rating is warranted for the Veteran's PTSD.  

In reaching the above conclusion, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  As explained above, the Board has found that, for the period under consideration, that the evidence of record shows that the Veteran  manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the occupational and social impairment with deficiencies in most areas required for the next higher of 70 percent.  However, he is not shown to have did not show symptoms of the type and extent, frequency, or severity (as appropriate), to result in total occupational and social impairment required for the next higher of 100 percent rating. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD for the period prior to May, and that an initial 70 percent rating is warranted.  The Board has resolved reasonable doubt in assigning the 70 percent rating from the February 1, 20005 effective date of the award of service connection, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any pertinent point.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial, 70 percent rating for PTSD, for the period from February 1, 2005 to o May 20, 2015, is granted, subject to the legal authority governing the payment of compensation.


REMAND

With regard to the Veteran's TDIU claim, the Board notes that its January 2016 remand directive instructed the AOJ to readjudicate the claim in light of the Board's decision granting an initial 30 percent prior to May 20, 2015.  In a February 2016 rating decision, the AOJ informed the Veteran that his claim for a TDIU would be re-evaluated.  However, the Board notes that, to date, the AOJ has not done so and neither a rating decision nor an SSOC have been issued on the matter.  In addition, given the decision to award an initial 70 percent rating for PTSD prior to May 20, 2015, readjudication of the claim in light of this award is warranted.

Concerning the Veteran's claim for an earlier date for SMC, the Board notes that the Veteran is service-connected for ischemic heart disease with staged ratings, which currently include two periods rated as 100 percent disabling.  However, the Board notes that the Veteran filed an NOD as to the staged ratings in May 2017.  Inasmuch as the period for consideration and outcome of the SMC claim could well be impacted by the AOJ's decision on the claim for higher matings for service-connected ischemic heart disease, the claims are inextricably intertwined, and should be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, Board  consideration of the SMC claim must be deferred pending the AOJ's readjudication of that claim following development and adjludication of the claim for higher ratings for ischemic heart disease.

Accordingly, these matters are hereby REMANDED for the following action:

1.  After undertaking any notification and/or development action deemed appropriate, readjudicate the claim for a TDIU and earlier effective date for SMC in light of all pertinent facts, evidence and legal authority-to include the Board's award of an initial 70 percent rating for PTSD, and any decision(s) with respect to the higher ratings claim for ischemic heart disease for which the Veteran has filed an NOD. 

2.   In the interests of judicial economy, and to avoid piecemeal litigation and further delays, if the claim for higher ratings for ischemic heart disease continues to be denied, and the claim(s) for a TDIU and/or an earlier effective date for SMC is/ are denied, do not return the appeal the Board until the Veteran has either perfected an appeal with respect to the claim for higher ratings,  or the time period for doing so  has expired, whichever occurs first.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


